Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal (US 20180324854 A1) in view of Cui (US 20150271093 A1).

2b. Summary of the Cited Prior Art
Phuyal discloses a method of sending early data in enhanced machine-type-communication (EMTC) and Internet of thing (IoT) networks (Fig 1-11 and 13).
Cui discloses a method of RRC signaling for data transmission in a wireless networks (Fig 1-21).

2c. Claim Analysis
Regarding Claim 1, Phuyal discloses:
A data transmission method, comprising [(see Fig 13)]:
sending, by a terminal device, a first indication to an access network device
[(Phuyal discloses a terminal device sending (N)PRACH from the pool of the resources allocated for early data transmission for the early data indication, see:
[0095] In block 1024 (B), the UE 1002 selects an (N)PRACH resource based on the announced resources and, optionally, the amount of data to transmit and/or the coverage enhancement level.  The selection may be based on a random selection, or a deterministic allocation.  For random selection, a UE may determine the (N)PRACH resource pool, corresponding to, for example, the amount of data it has to send, and/or the coverage enhancement level, and then randomly select one (N)PRACH resource for its Msg 1 communication prior to the establishment of an RRC connection with the base station (eNB) 1006.  For deterministic selection, for example, the UE ID may be used to select an (N)PRACH resource from the pool or to select an (N)PRACH resource that has been explicitly assigned to the UE during prior signaling. 
[0169] The base station (eNB) may differentiate between the UEs supporting the early data transmission in accordance with different embodiments of this disclosure and the legacy UEs which may not be capable of the early data transmissions.
[0170] In an exemplary embodiment, the base station (eNB) 1006 may partition the (N)PRACH resources such that it can implicitly infer the capabilities of the UE.  For example, if the UE uses (N)PRACH from the pool of the available resources allocated for early data transmission, the base station (eNB) 1006 knows that the UE 1002 is capable of the early data transmissions. 

wherein the first indication indicates early data transmission
[(Phuyal discloses a terminal device sending (N)PRACH from the pool of the resources allocated for early data transmission for the early data indication, see:
[0049] In an exemplary embodiment, the term "data transmission in Msg1" and the term "data transmission in Msg3" may also separately or collectively be referred to as "early data transmission" to refer to data transmission from a UE prior to the establishment of an RRC connection between a UE and a base station. 
[0085] In an exemplary embodiment, MTC/IoT data may be sent from the UE to the base station using a "connectionless" transmission of UL data (e.g., over non-access stratum (NAS)) in initial messages (e.g. message 1 (Msg1), message 3 (Msg3), or another early message) of a random access procedure, such as a (N)PRACH or (N)PUSCH communication.  
[0170] In an exemplary embodiment, the base station (eNB) 1006 may partition the (N)PRACH resources such that it can implicitly infer the capabilities of the UE.  For example, if the UE uses (N)PRACH from the pool of the available resources allocated for early data transmission, the base station (eNB) 1006 knows that the UE 1002 is capable of the early data transmissions. 
Fig 10, Steps 1022-1030; Fig 13, Steps 1020-1026; see also Fig 1-11)];
performing, by the terminal device, the early data transmission between the terminal device and the access network device
[(Phuyal discloses sending early data to the access network, see:
	[0098] In call 1030 (3.), if the UE 1002 desires to send data to the base station (eNB) 1006, the UE 1002 transmits the data in a Msg3 communication including the UE ID and a NAS PDU (message 3, plus the UE ID, plus the NAS protocol data unit (data)) using the UL grant indicated in the RAR received from the base station (eNB) 1006 in call 1028.  
Fig 10, Steps 1022-1030; Fig 13, Steps 1030; see also Fig 1-11)].
Further, Cui discloses:
sending, by a terminal device, a first indication to an access network device
[(Cui discloses about sending a first indication via random access preamble sequence to an eNB, see:
[0109] Step S401: a UE transmits a random access preamble sequence to an eNB. 
 	[0110] When there is data required to be transmitted, the UE or an MTC device first selects a preamble sequence, and transmits the preamble sequence to the eNB according to random access resource information configured by the system. 
	Fig 4, Steps S401)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Phuyal’s method of sending early data in enhanced machine-type-communication (EMTC) and Internet of thing (IoT) networks with Cui’s method of RRC signaling for data transmission in a wireless networks with the motivation being to improve system efficiency of data transmission (Cui, Abstract).
 
Regarding Claim 2, Phuyal discloses:

receiving, by the terminal device, a system message
[(Phuyal discloses receiving a system information broadcast (SIB) message, see:
[0094] At call 1022 (0.), the eNB 1006 announces the available resources to the 
UE 1002 via a system information broadcast (SIB) message. 
	Fig 10, Step 1022, see also Fig 11 and 13)];
determining, by the terminal device, based on the system message, that a capability of early data transmission is supported
[(Phuyal discloses a terminal device determines that early data transmission is available and supported, see:
[0095] In block 1024 (B), the UE 1002 selects an (N)PRACH resource based on the announced resources and, optionally, the amount of data to transmit and/or the coverage enhancement level.  The selection may be based on a random selection, or a deterministic allocation.  For random selection, a UE may determine the (N)PRACH resource pool, corresponding to, for example, the amount of data it has to send, and/or the coverage enhancement level, and then randomly select one (N)PRACH resource for its Msg 1 communication prior to the establishment of an RRC connection with the base station (eNB) 1006.  For deterministic selection, for example, the UE ID may be used to select an (N)PRACH resource from the pool or to select an (N)PRACH resource that has been explicitly assigned to the UE during prior signaling. 
early data transmission in accordance with different embodiments of this disclosure and the legacy UEs which may not be capable of the early data transmissions.
[0170] In an exemplary embodiment, the base station (eNB) 1006 may partition the (N)PRACH resources such that it can implicitly infer the capabilities of the UE.  For example, if the UE uses (N)PRACH from the pool of the available resources allocated for early data transmission, the base station (eNB) 1006 knows that the UE 1002 is capable of the early data transmissions. 
Fig 10, Steps 1022-1030; Fig 13, Steps 1020-1026; see also Fig 1-11)].
 
Regarding Claim 3, Phuyal discloses:
wherein the sending, by the terminal device, the first indication to the access network device comprises [(see Fig 10, Steps 1022-1030; Fig 13, Steps 1020-1026; see also Fig 1-11)]:
sending, by the terminal device, a random access request message using a first time frequency code resource or a second time frequency code resource
[(Phuyal discloses that he base station (eNB) may partition the (N)PRACH resources such that it can implicitly infer the capabilities of the UE, see:
[0095] In block 1024 (B), the UE 1002 selects an (N)PRACH resource based on the announced resources and, optionally, the amount of data to transmit and/or the coverage enhancement level.  The selection may be based on a random selection, or a deterministic allocation.  For random selection, a UE may determine the (N)PRACH resource pool, corresponding to, for example, the amount of data it has to send, and/or the coverage enhancement level, and then randomly select one (N)PRACH resource for its Msg 1 communication prior to the establishment of an RRC connection with the base station (eNB) 1006.  For deterministic selection, for example, the UE ID may be used to select an (N)PRACH resource from the pool or to select an (N)PRACH resource that has been explicitly assigned to the UE during prior signaling. 
[0170] In an exemplary embodiment, the base station (eNB) 1006 may partition the (N)PRACH resources such that it can implicitly infer the capabilities of the UE.  For example, if the UE uses (N)PRACH from the pool of the available resources allocated for early data transmission, the base station (eNB) 1006 knows that the UE 1002 is capable of the early data transmissions. 
Fig 10, Steps 1022-1030; Fig 13, Steps 1020-1026; see also Fig 1-11)];
wherein the first time frequency code resource indicates early uplink data transmission, and the second time frequency code resource indicates early downlink data transmission
[(see:
	[0081] FIGS. 8A through 8C are diagrams 802, 810, and 814 illustrating narrowband operation of MTC UEs in a large bandwidth allocated for non-MTC UEs in accordance with various aspects of the present disclosure.  FIG. 8A shows a large bandwidth 806 allocated for non-MTC UEs and further shows a DL center frequency 803.  Accordingly, the DL operates in the center of the large bandwidth 806.  In the configuration of FIG. 8A, shaded portion 804 is reserved for PDCCH.  As further shown in FIG. 8A, narrow bandwidth 808 can be used for both UL and DL and can be used for a primary synchronization signal (PSS), secondary synchronization signal (SSS), UL random access channel (RACH) messages (e.g., message 1 and message 3) can be communicated by MTC UEs in the UL center frequency 811 to facilitate access to the network.  As shown in FIG. 8C, other UL transmissions can be communicated in a bandwidth different from narrow bandwidth 808, such as bandwidth 816.  It should be understood that in FIGS. 8A through 8C, the small bandwidth 808 can be located in a region other than the center of the large bandwidth 806. 
	Fig 8A-8C)].
 
Regarding Claim 4, Phuyal discloses:
wherein the performing, by the terminal device, the early uplink data transmission between the terminal device and the access network device comprises [(see Fig 10-11 and 13)]:
transmitting data between the terminal device and the access network device using a non-access-stratum protocol data unit (NAS PDU) 
[(Phuyal discloses sending early data to the access network, see:
	[0098] In call 1030 (3.), if the UE 1002 desires to send data to the base station (eNB) 1006, the UE 1002 transmits the data in a Msg3 communication including the UE ID and a NAS PDU (message 3, plus the UE ID, plus the NAS protocol data unit (data)) using the UL grant indicated in the RAR received from the base station (eNB) 1006 in call 1028.  

transmitting data between the terminal device and the access network device by using a data radio bearer (DRB)
[(see:
[0066] The PDCP sublayer 514 provides multiplexing between different radio bearers and logical channels.  The PDCP sublayer 514 also provides header compression for upper layer data packets to reduce radio transmission overhead, security by ciphering the data packets, and handover support for UEs between eNBs.  The RLC sublayer 512 provides segmentation and reassembly of upper layer data packets, retransmission of lost data packets, and reordering of data packets to compensate for out-of-order reception due to hybrid automatic repeat request (HARQ).  The MAC sublayer 510 provides multiplexing between logical and transport channels.  The MAC sublayer 510 is also responsible for allocating the various radio resources (e.g., resource blocks) in one cell among the UEs.  The MAC sublayer 510 is also responsible for HARQ operations. 
 	[0067] In the control plane, the radio protocol architecture for the UE and eNB is substantially the same for the physical layer 506 and the L2 layer 508 with the exception that there is no header compression function for the control plane.  The control plane also includes a radio resource control (RRC) sublayer 516 in Layer 3 (L3 layer).  The RRC sublayer 516 is responsible for obtaining radio resources (e.g., radio bearers) and for configuring the lower layers using RRC signaling between the eNB and the UE. 
	Fig 5 and 7; see also Fig 10-11 and 13)].
 
Regarding Claim 5, Phuyal does not disclose about release message.
However, Cui discloses: 
receiving, by the terminal device, a release message from the access network device
[(see:
[0086] After the core network device judging whether to continue to complete the subsequent RRC connection process or release the RRC connection, if the core network device determining not to transmit the data to the subsequent core network nodes, the core network device discards the received data and indicates the access network device to release the RRC connection, or the core network device discards the received data and performs a subsequent RRC connection process. 
	Fig 4, Step S415, see also Fig 5-14)];
where the release message is a radio resource control (RRC) connection setup message, an RRC connection resume message, an RRC connection reestablishment complete message, an RRC connection reject message, or an RRC connection release message, and the release message is used to release the terminal device to an idle mode
[(see:
[0030] Preferably, the method further includes: in the case where the data transmission control timer expires, the core network device transmits data to the subsequent core network nodes, and completing the subsequent process of connection establishment; and the core network device indicating the access network device to release the RRC connection and indicating the reason for releasing the RRC connection thereto. 
[0087] In the implementation process, in the case where the data transmission control timer expires, the core network device transmits data to the subsequent core network nodes, and completes the subsequent process of connection establishment; and the core network device indicates the access network device to release the RRC connection and indicates the reason for releasing the RRC connection thereto. 
Fig 4, Step S415, see also Fig 5-14)].
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Phuyal’s method of sending early data in enhanced machine-type-communication (EMTC) and Internet of thing (IoT) networks with Cui’s method of RRC signaling for data transmission in a wireless networks with the motivation being to improve system efficiency of data transmission (Cui, Abstract).

Regarding Claim 6, Phuyal does not disclose about release message.
However, Cui discloses: 
receiving, by the terminal device, a release message from the access network device, wherein the release message carries data to be transmitted
[(see:
[0086] After the core network device judging whether to continue to complete the subsequent RRC connection process or release the RRC connection, if the core network device determining not to transmit the data to the subsequent core network indicates the access network device to release the RRC connection, or the core network device discards the received data and performs a subsequent RRC connection process. 
Fig 4, Step S415, see also Fig 5-14)].
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Phuyal’s method of sending early data in enhanced machine-type-communication (EMTC) and Internet of thing (IoT) networks with Cui’s method of RRC signaling for data transmission in a wireless networks with the motivation being to improve system efficiency of data transmission (Cui, Abstract).

Regarding Claim 7, Phuyal discloses:
transmitting, by the terminal device, data between the terminal device and the access network device using a data radio bearer (DRB)
[(see:
[0066] The PDCP sublayer 514 provides multiplexing between different radio bearers and logical channels.  The PDCP sublayer 514 also provides header compression for upper layer data packets to reduce radio transmission overhead, security by ciphering the data packets, and handover support for UEs between eNBs.
[0067] In the control plane, the radio protocol architecture for the UE and eNB is substantially the same for the physical layer 506 and the L2 layer 508 with the exception that there is no header compression function for the control plane.  The control plane also includes a radio resource control (RRC) sublayer 516 in Layer 3 (L3 layer).  The RRC sublayer 516 is responsible for obtaining radio resources (e.g., radio bearers) and for configuring the lower layers using RRC signaling between the eNB and the UE. 
Fig 10-11 and 13)];
wherein the data is transmitted using a key updated by obtaining a next hop chaining count (NCC) in a previous connection, and wherein the data is encrypted
[(see:
[0108] The NAS PDU, extracted from Msg3, may be forwarded from the base station (eNB) 1006 to the MME 1012 (in call 1034) over an S1 communication link.  The 
S1 communication link may be established after the RRC connection is completed.  However, in the exemplary embodiment shown in FIG. 10, there is no RRC communication established when the call 1034 is performed.  In accordance with an exemplary embodiment, further security measures may be implemented to prevent a "fake" base station (eNB) from collecting the UL data from the UE 1002.  While the data can be encrypted and integrity protected, a "fake" base station (eNB) may cause service denial to a genuine UE, e.g., by accepting the data, confirming to the UE the data has been received and discarding it
 	Fig 1-11 and 13)].

Regarding Claims 8-14, the claims disclose similar features as of Claims 1-7, and are rejected based on the same rationales of Claims 1-7.
Regarding Claims 15-20, the claims disclose similar features as of Claims 1-6, and are rejected based on the same rationales of Claims 1-6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUNG LIU/Primary Examiner, Art Unit 2473